Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,185,772 and claims 1-20 of U.S. Patent No. 10,992,371. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
     The instant application and the patent are claiming common subject matter.  The difference in the claim limitations is presented in underlined text.
Instant Application 17/134566
Patent No. 10,185,772
Patent No. 10,992,371
21. (New) A query selection method for data query, implemented on a hardware which has at least one processor and at least one storage device, comprising:
obtaining, by the at least one processor, a natural sentence;
generating, by the at least one processor, a preliminary standard node sequence based on the natural sentence, the preliminary standard node sequence including multiple index nodes and at least one condition node, the at least one condition node including at least one of a number node, a condition node, or a character string nods;
generating, by the at least one processor, a standard node sequence by updating the preliminary standard node sequence: and
generating, by the al least one processor, a data query command for the data query based on the standard node sequence and a relationship between one of the multiple index nodes and one of the at least one condition node.


1. A query selection method specifically for querying data from one or more databases, implemented on a hardware which has at least one processor and a storage device, comprising: obtaining, by the at least one processor, a natural sentence; performing, by the at least one processor, word segmentation on the natural sentence, and obtaining multiple words or phrases; obtaining, by the at least one processor, a raw node sequence corresponding to the natural sentence, the raw node sequence including at least one node, each node of the at least one node in the raw node sequence corresponding to a word or a phrase of the multiple words or phrases; determining, by the at least one processor, that the raw node sequence is non-standard by examining index key words or matching characteristics of specific phrasing; converting, by the at least one processor, the non-standard raw node sequence to a standard node sequence according to a conversion rule set according to a configuration file, the standard node sequence including multiple index nodes and at least one condition node, wherein the at least one condition node further comprises at least one of a number node, a date node, or a character string node, and wherein the multiple index nodes correspond to indexes of the one or more databases; constructing, by the at least one processor, a node tree according to the standard node sequence, wherein the node tree is structured to include the multiple index nodes, the at least one condition node, a first relationship between a first index node of the multiple index nodes and a second index node of the multiple index nodes, and a second relationship between at least one index node of the multiple index nodes and the at least one condition node; generating, by the at least one processor, a first data query command according to the node tree; querying, by the at least one processor, data using the first data query command from the one or more databases to obtain a query result; and filtering the query result based on the node tree to obtain a filtered result.

1. A query selection method specifically for querying data from one or more databases, implemented on a hardware which has at least one processor and a storage device, comprising: obtaining, by the at least one processor, a natural sentence; generating, by the at least one processor, a standard node sequence based on the natural sentence, the standard node sequence including multiple index nodes and at least one condition node, wherein the multiple index nodes correspond to indexes of the one or more database, the at least one condition node including at least one of a number node, a date node, or a character string node; constructing, by the at least one processor, a node tree according to the standard node sequence, wherein the node tree is structured to include the multiple index nodes, the at least one condition node, a first relationship between a first index node of the multiple index nodes and a second index node of the multiple index nodes, and a second relationship between at least one index node of the multiple index nodes and the at least one condition node; generating, by the at least one processor, a data query command according to the node tree; querying, by the at least one processor, data using the data query command from the one or more databases to obtain a query result; and filtering the query result based on the node tree to obtain a filtered result.

Instant Claims 22-40
Instant Claims 2-13
Instant Claims 2-20


Reasons for Allowance
4.	 The following is a statement of reasons for the indication of allowable subject matter:

     The prior art of record, Nie et al., (Publication No. 2011/0078554), teaches natural language sentences within the HTML elements of a webpage. The natural language sentences includes word segmentations and obtaining multiple words of a text within a node that is segmented to CITY, STATE and ZIP. Node segmented to CITY, STATE and ZIP and a leaf node is represented by a character sequence. HCRF is an extension of the CRF model on graphs, and a vision tree representation of a webpage to a graph by introducing edges between adjacent siblings.
     Next, the prior art of record, Ferrucci et al. (Patent No. 8,301,438), teaches selecting an answer to a natural language question. Detecting a named entity in the natural language question and extracting information related to an answer from the natural language question.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “generating, by the at least one processor, a standard node sequence by updating the preliminary standard node sequence: and generating, by the al least one processor, a data query command for the data query based on the standard node sequence and a relationship between one of the multiple index nodes and one of the at least one condition node” as recited in independent claim 21 and similarly recited in independent claims 33 and 40.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
a.  Dollin et al., (Patent No. 6,594,783) teaches a code verification by tree reconstruction; and
b.  Lee (Patent No. 10,460,726) teaches a language processing method and apparatus.
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        October 22, 2022